Case: 21-50312     Document: 00516191328         Page: 1     Date Filed: 02/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      February 3, 2022
                                  No. 21-50312
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Salvador Varela-Gonzalez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-491-1


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Salvador Varela-Gonzalez was sentenced to a within-Sentencing-
   Guidelines term of 12 months’ imprisonment, imposed upon the revocation
   of his supervised release.      He contends his revocation sentence is
   substantively unreasonable because the district court did not account for, or


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50312     Document: 00516191328           Page: 2   Date Filed: 02/03/2022




                                    No. 21-50312


   give sufficient weight to, his sister’s testimony concerning his kidnapping
   and his father’s illness. (We need not consider whether Varela preserved his
   substantive-reasonableness challenge in district court because it fails even
   under the following, more lenient plainly-unreasonable standard of review,
   as opposed to plain-error review. See United States v. Rodriguez, 602 F.3d
   346, 361 (5th Cir. 2010) (declining to decide standard of review and applying
   more lenient standard).)
          As reflected above, a preserved challenge to a revocation sentence is
   reviewed under the plainly-unreasonable standard’s two-pronged inquiry.
   United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011) (holding Booker did
   not abrogate plainly-unreasonable review for revocation sentences); United
   States v. Warren, 720 F.3d 321, 326, 333 (5th Cir. 2013) (declining to reverse
   revocation sentence).      Our court first considers whether the court
   procedurally erred by, inter alia, failing to consider the 18 U.S.C. § 3553
   sentencing factors. Warren, 720 F.3d at 326. If no such procedural error
   exists, substantive reasonableness is reviewed under an abuse-of-discretion
   standard. Miller, 634 F.3d at 843.
          If the sentence is unreasonable, reversal is proper only if “the error
   was obvious under existing law”. Id. A presumption of reasonableness
   applies to within-Guidelines revocation sentences. United States v. Lopez-
   Velasquez, 526 F.3d 804, 808–09 (5th Cir. 2008) (per curiam) (concluding
   defendant failed to rebut presumption).
          The record belies Varela’s assertion that the court failed to account
   for his sister’s testimony. Moreover, Varela’s contention that the court did
   not give significant weight to the testimony amounts to disagreement with
   the court’s balancing of the sentencing factors and, accordingly, is not




                                         2
Case: 21-50312    Document: 00516191328          Page: 3   Date Filed: 02/03/2022




                                  No. 21-50312


   sufficient to demonstrate his revocation sentence is plainly unreasonable.
   Warren, 720 F.3d at 332.
         AFFIRMED.




                                       3